The Court of Appeals (298 N. Y. 299) having remitted these cases to this court for consideration of the fitness of the sentences imposed by the trial court on the defendants and this court having duly considered the matter it is ordered and adjudged that the sentences imposed upon the defendants be modified on the law and facts and that the *1017sentence in each case be reduced to the time already served by the defendants in the Clinton State Prison at Dannemora, H. Y., and each of the defendants is discharged from further imprisonment and it is further ordered that in the case of appellant Potskowski that the fine be and the same hereby is reduced from the sum of $1,000 to the sum of $500 and upon nonpayment of such fine the said defendant is directed to serve one day for each $5 of said fine unpaid, in the County Jail of Essex County. Heffernan, Poster and Bussell, JJ., concur; Hill, P. J., and Deyo, J., dissent, and vote to affirm the judgment of the County Court both as to the crime and as to the sentences imposed. [See 273 App. Div. 1048.]